DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/03/2020.
Claim 1 is presented for examination.

Priority
ADS dated 07/03/2020 claim foreign priority to VN 1-2020-00033 dated 1/2/2020.
Certified Copy of Foreign Priority Documents received 08/12/2020.

Information Disclosure Statement
No information disclosure statement provided.
Drawings
Drawings dated 07/03/2020 have been reviewed. They are accepted.

Specification
Abstract dated 07/03/2020 has 150 words 12 lines and no legal phraseology. The abstract is accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:

1. Generally, the claims are narrative and fail to conform to current U.S. practice. The claims are replete with grammatical and idiomatic errors. The Applicant should review the claims and correct all such errors.
The Applicant should review the claims and correct all such errors.

3. The claim contains statement of fact and/or admissions of what is usual and customary in the prior art and do not limit the claim.  For example:

Line 14: “… The compressor and turbine operation map is information not normally provided by the manufacturer…”
Line 15: “… this information is available at an average level…”
Line 17: “… Mass flow rate of turbojet engine plays an important role in balancing the air volume per unit time between the turbine and the compressor; this value affects the thrust of the engine…”
Line 25: “… if no information is available, this value is usually set to 0.95..0.99…”

The Applicant should review the claims and correct all such errors.

The claim contains elements in the alternative which do not actually limit the claim. For example:

line 42 recites “… test data may be given in a continuous form, either individually for each operating point, for one engine or for many engines…” which is unclear. The phrase “may be” implies that something might happen or that it might not happen. Either way this does not require that an event occurs. Therefore this claim element is merely a narrative type statement 

The Applicant should review the claims and correct all such errors.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following terms are relative terms which renders the claim indefinite. 

line 9: “in detail” NOTE: the level of detail is unclear.
line 9: “some information”
line 15: “an average level”

The Applicant should review the claims and correct all such errors.


The claim recites the following terms which have insufficient antecedent basis for this limitation in the claim. The Applicant should review the claims and correct all such errors.

line 3: “the structure”
lines 12, 32: “the manufacturer”
line 18: “the air volume”
line 19: “the thrust”
line 20: “the auxiliary system” NOTE: previously only “auxiliary components” and it is unclear what constitutes the “system” (e.g., is it a subset of the components, secondary flows, etc?).
line 26: “the engine information” NOTE: previously only “information” and it is unclear which information constitutes “engine information” (e.g., it is a subset of information or something else).
line 28: “the form”
line 29: “the anticipated parameters”
line 30: “the test”
line 31: “the modeler”
line 31: “the parameters” NOTE: is the a reference to “the anticipated parameters” or different parameters.
line 33: “the maximum”
line 33: “the design” NOTE: the claim contains a design point but this is not a design itself.
line 35: “the entire engine state”
line 36: “the two”

The Applicant should review the claims and correct all such errors.

Additionally; line 25 recites “…value is usually set to 0.95..0.99…” which is unclear because this sets a single value but references two numbers and it is not clear if this is a range or if there is a choice of either of these two numbers or something else.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alixious_2005 (Development of a turbofan performance model using a generic simulation tool, ASME Turbo Expo 2005: Power for Land, Sea and Air, June 6-9, 2005) in view of Bjion_2005 (Design of a Turbofan Engine Cycle with Afterburner of a Conceptual UAV, 2005 FOI-R-1835-SE) in view of Czarnecki_2013 (Mass Model of Microgastrubine Single Spool Turbojet Engine, Journal of KONES Powertrain and Transport, Vol. 20, No. 1 2013) in view of Optimization_2013 (Jet Engine Design Optimization, AeroSPACE Engineering January 4, 2013) in view of Donateo_2014 (A General Platform for the Modeling and Optimization of Conventional and More Electric Aircraft, 2014).

Claim 1. Alixious_2005 makes obvious “the method of building a -spool turbojet engine modeling (page 2: “… the objective of the present paper is to discuss the features of object oriented approaches for gas turbine modeling and propose an approach for building models, using object oriented simulation tools… a method for adapting a model…”) comprises of five steps, of which: Step 1: determine the structure of a turbojet engine modeled; at this step, the structure of the turbojet engine is modeled (page 3: “… the first step in creating a model of a physical system is to identify the components and ports to be modeled. Identification of components… the modular nature of a gas turbine engine makes this identification a straight forward process. Figure 4 shows the various components…”) including a number of spindle (Figure 6; page 5: “two-spool” turbofan) continuous exhaust mode and exhaust mode (Figure 4: “LPT_Exhaust; Figure 5, Figure 6, page 5: “… thrust… exhausting each stream separately to ambient…”; page 4: “LPT_Exhaust…”)


, environmental conditions parameters (page 6: “… ALT = 10668 m… ALT = 0…” NOTE: Altitude is an environmental condition, page 3: “… for given values of flight altitude (ATL)… relative humidity (RH)…”)



at this step, some information should be identified as follows: Whether a compressor and turbine operation map exists (page 6: “… a series of points on the high pressure compressor map are shown in Figure 7…”); The compressor and turbine operation map is information not normally provided by the manufacturer (NOTE: generally narrative and non-limiting statement indicating prior state of the art); Compression ratio and efficiency of compressors and turbines at a design point (page 4; “… the compressor (Fan and HPC) characteristics are supplied in relative form as the ratio of the values of the parameter to datum values of that parameter. The parameters used in the characteristics are flow, isentropic efficiency… fractional change in isentropic efficiency…” NOTE: isentropic efficiency is the measure of efficiency in steady-flow. page 3: “… ALT, XM, RH, DTAMB and the Fuel Mass Flow Rate (WF) constitute the engine’s operating point and their values must be supplied…”) this is the information that is usually available before designing an engine (NOTE: generally narrative and non-limiting statement indicating prior state of the art);
Turbine inlet temperature at design point (page 3: “… port which is the inlet to the engine. It calculates the values of the port variables (W, P, T, FAR, WAR, WF, VV) for given values of light altitude (ALT), flight Mach number (XM), relative humidity (RH) and temperature difference (DTAMB) from standard day temperature…” NOTE: T is temperature); this information is available at an average level (NOTE: generally narrative and non-limiting statement indicating prior state of the art); Mass flow rate of turbojet engine ( Table 1: “…Mass Flow Rate…”); Mass flow rate of turbojet engine plays an important role in balancing the air volume per unit time between the turbine and the compressor; this value affects the thrust of the engine (NOTE: generally narrative and non-limiting statement indicating the prior state of the art), a temperature after the turbine (page 7: “… temperatures after the combustion chamber…”);


Total pressure loss at transfer points and at a combustion chamber (page 4: “… BURNER… pressure loss coefficient, K. A cold pressure loss, DP… the pressure loss… the pressure loss…”); This main airway effect reduces the pressure before each component module depending on the pressure drop value (NOTE: generally narrative and non-limiting statement indicating the prior state of the art); if no information is available, this value is usually set to 0.95..0.99 (NOTE: generally narrative and non-limiting statement indicating the prior state of the art); Step 3: Put the engine information and data into corresponding component module blocks, multi-loop model structure (Figure 2, Figure 5) and engine test run at the design point in a steady state ( page 6: “… execution of the EcosimPro model, a steady state case takes less than 0.05x to compute using a PC with a P4 processor…” Figure 7: “…steady-state cases at static, sea-level conditions…”); At this step, the parameters are given in the form of matrix, and a size of matrix between blocks needs to comply with the model’s requirements (Figure 12); 
Step 4: From the entire engine state at a starting point, save a sample (page 2: “… the components and ports are stored in a library…” Figure 1) as input to a dynamic model (page 4: “… method for modeling shaft dynamics (see Dynamic Modelling section)…”;  page 5: dynamic modeling…), describe the engine operation between the two stable operating point (page 6: “… a series of steady state simulations was also carried out for 0.15 < WF < 1.30 kg/s… the results, as a series of point on the… map…” Figure 6: “… static-sea-level (SLS) and Top-of-climb (TOC) cases…” ); At this step, it is necessary to put an entire initial state in a static model to switch to the dynamic model (page 7: “… transient simulations were In addition, a combustion chamber operation map should be provided from a combustion chamber design team to model the performance of fire at points outside the design point (NOTE: generally narrative non-limiting statement); Step 5: compare test date showing model errors (page 1: “… when a new gas turbine engine is designed, an aero-thermodynamic model is created to study its performance at design and off-design conditions…”) and change unknown values to complete the model (page 1: “… the results from these codes often lead to design modifications and improved or new component performance data. These changes must be fed back to the performance model and this procedure is repeated until the design criteria are met”);
At this step, test data may be given in a continuous form, either individually for each operating point, for one engine or for many engines (page 8: “… illustrate how a port and a component are materialized using the programming language supporting the simulation too… examples of code… CONTINUOUS…” NOTE: this illustrates that certain data are given as continuous; Figure 3 illustrates continuous output); Comparison results often lead to deviations of turbine temperature and engine thrust at low ration speed point; The operating properties of a turbine compressor or combustion chamber at low speed points is often greater than the deviation from the design point, so unknown values need to be changed to complete the model (NOTE: generally narrative non-limiting statement indicating the prior state of art).

Alixious_2005 does not explicitly teach “single” spool  “with afterburning mode” nor “power consumption for auxiliary components; the structure determination is based on a designer’s grasp of a configuration of the turbojet engine, including primary and secondary flows” nor “Step 2: Determine a thermodynamic cycle of the engine in detail” nor “Power consumption of the auxiliary system” nor “power consumption of auxiliary systems, including power generation system, fuel pump system, engine oil pump taken from the engine shaft” nor “In case the anticipated parameters of the designer do not provide the parameters of the test at a test price, the modeler needs to customize those parameters as well as review the parameters provided by the manufacturer with information to trust or not; This is the step to determine the maximum operating point of maximum capacity according to the design.”

Bjion_2005; however, makes obvious 

with afterburning mode (Figure 1, page 7: “ … the engine can then operate in different modes… fuel injection in the afterburner. This increases the engine thrust considerably… the afterburner occupies the engine between stations 63 and 7…”)

a configuration of the turbojet engine, including primary and secondary flows (Figure 1 illustrates primary and secondary flows. Primary is through the compressor into the combustion chamber while secondary flow is bypass flow);
Step 2: Determine a thermodynamic cycle of the engine in detail (page 7: “… thermodynamic cycle evaluations…” page 14: “… thermodynamic calculations…”)




Alixious_2005 and Bjion_2005 are analogous art because they are from the same field of endeavor called finite turbojets. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alixious_2005 and Bjion_2005. The rationale for doing so would have been that Alixious_2005 teaches to model a turbojet using software during design of a turbojet and Bjion_2005 teaches to design a turbojet. Therefore it would have been obvious to combine Alixious_2005 and Bjion_2005 for the benefit of modeling and simulating a turbojet to make sure is designed properly to obtain the invention as specified in the claims.

Alixious_2005 and Bjion_2005 does not explicitly teach
“single” spool
, power consumption for auxiliary components
; the structure determination is based on a designer’s grasp of a configuration of the turbojet engine, including primary and secondary flows;
Power consumption of the auxiliary system;
power consumption of auxiliary systems, including power generation system, fuel pump system, engine oil pump taken from the engine shaft;
In case the anticipated parameters of the designer do not provide the parameters of the test at a test price, the modeler needs to customize those parameters as well as review the parameters provided by the manufacturer with information to trust or not; This is the step to determine the maximum operating point of maximum capacity according to the design;

Czarnecki_2013 makes obvious 
“single” spool (abstract: “... paper consists detailed mass model of… single spool turbojet in well-known Scheckling design layout…”; Fig 2)

the structure determination is based on a designer’s grasp of a configuration of the turbojet engine (page 1: “… computational model is based on a prototype micro jet engine… at the stage of the design assumption entire design will be simplified… model for micro gas turbine turbojet engine was developed for the following simplifying assumptions…” NOTE: an assumption is defined as to possit, understand, theorize, ascertain, draw and inference, hypothesize, conjecture, deem, imagine. Therefore a teaching that the model is based upon assumptions makes obvious that the model is determined based on a designers grasp (i.e., understanding, etc.) of the turboject engine.)




Alixious_2005 and Bjion_200 and Czarnecki_2013 are analogous art because they are from the same field of endeavor called turbojets. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alixious_2005 and Czarnecki_2013
Alixious_2005 and Czarnecki_2013 for the benefit of modeling and simulating a turbojet to make sure is designed properly to obtain the invention as specified in the claims.

Alixious_2005 and Bjion_200 and Czarnecki_2013 does not explicitly teach 
power consumption for auxiliary components
Power consumption of the auxiliary system;
power consumption of auxiliary systems, including power generation system, fuel pump system, engine oil pump taken from the engine shaft;
In case the anticipated parameters of the designer do not provide the parameters of the test at a test price, the modeler needs to customize those parameters as well as review the parameters provided by the manufacturer with information to trust or not; This is the step to determine the maximum operating point of maximum capacity according to the design;

Optimization_2013; however, makes obvious 



In case the anticipated parameters of the designer do not provide the parameters of the test at a test price, the modeler needs to customize those parameters as well as review the parameters provided by the manufacturer with information to trust or not; This is the step to determine the maximum operating point of maximum capacity according to the design (page 

Alixious_2005 and Bjion_200 and Czarnecki_2013 and Optimization_2013 are analogous art because they are from the same field of endeavor called turbojets. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alixious_2005 and Optimization_2013
The rationale for doing so would have been that Alixious_2005 teaches to use software to model turbojet engines and teaches that modeling turbojets “often lead to design modifications and improved or new component performance data. These changes must be fed back to the performance model and this procedure is repeated until the design criteria are met” (page 1) and Optimization_2013 to model a turbojet engine and to optimize the design without increasing costs. Therefore it would have been obvious to combine Alixious_2005 and Optimization_2013 for the benefit of modeling and simulating a turbojet to make sure is designed properly to obtain the invention as specified in the claims.

Alixious_2005 and Bjion_200 and Czarnecki_2013 and Optimization_2013 does not explicitly teach 
power consumption for auxiliary components
Power consumption of the auxiliary system;
power consumption of auxiliary systems, including power generation system, fuel pump system, engine oil pump taken from the engine shaft;


Donateo_2014 makes obvious “power consumption for auxiliary components” and “Power consumption of the auxiliary system” and “power consumption of auxiliary systems, including power generation system, fuel pump system, engine oil pump taken from the engine shaft” (page 1: “… 

Alixious_2005 and Bjion_200 and Czarnecki_2013 and Optimization_2013 and Donateo_2014 are analogous art because they are from the same field of endeavor called aircraft. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Alixious_2005 and Donateo_2014. The rationale for doing so would have been that Alixious_2005 teaches to model a turbojet using software during design of a turbojet and Donateo_2014 teaches to include assessment and optimization “each component” including the power converter and auxiliary and secondary power systems. Therefore it would have been obvious to combine Alixious_2005 and Donateo_2014 for the benefit of modeling and simulating a turbojet to make sure is designed properly and the power consumption of all parts including the auxiliary power systems is optimized to obtain the invention as specified in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146